Citation Nr: 0825790	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas
		

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
coronary artery disease and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
November 1977, including service in the Republic of Vietnam 
from March 1971 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.

The issues of diabetes mellitus, PTSD, hypertension, and 
coronary artery disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
coronary artery disease and hypertension was denied by a 
March 2002 rating decision; the evidence submitted since 
March 2002 raises a reasonable possibility of substantiating 
the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for 
coronary artery disease and hypertension is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
coronary artery disease and hypertension was denied by a 
March 2002 rating decision, and the veteran failed to perfect 
his appeal.  As such, his claim became final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the veteran's claim was denied in March 2002, the 
evidence of record consisted of service medical records and 
VA treatment records.

Since March 2002, the veteran testified before the RO that he 
was first diagnosed with hypertension in 1972 at Fort Ord, 
and he staated that he was given medication for it.  The 
veteran estimated that he had his blood pressure checked 
roughly 40-50 times at the dispensary.  Following military 
service, the veteran indicated that he began being treated in 
Chillicothe, Ohio, sometime between June and August 1978, but 
he was unable to remember the name of the doctor who treated 
him.  The veteran reported that he moved to Texas around 1980 
and began being treated by Dr. Markstrom in Seagoville, 
Texas, and Dr. Ellis in Kaufman, Texas.  The veteran also 
reported that he had been getting VA treatment for 
hypertension VA since roughly 2001.  The veteran indicated 
that he began having heart problems in 1988.  He also 
testified that Dr. Reddy (who he saw from 1988-1998) told him 
that his diabetes caused his coronary artery disease.  
Additional VA treatment records have been submitted.  Social 
Security Administration records were also obtained.

The veteran also testified before the Board in 2008 that he 
began having heart problems (blocked arteries) when he was 39 
years old and he underwent an angioplasty.  He testified that 
in 1988 he had a heart attack.  The veteran indicated that he 
believed that his heart problems were either caused or 
aggravated by his diabetes mellitus.  However, he conceded 
that he had heart problems approximately a decade before he 
was diagnosed with diabetes mellitus.  The veteran denied 
having any heart problems while in service or within a year 
of separation, and he stated that he was primarily claiming 
his heart condition on a secondary basis.  The veteran 
indicated that Dr. Reddy stated that there was a link between 
his diabetes mellitus and his heart condition.  

In this case the veteran has testified that he was told by a 
medical doctor that his coronary artery disease was caused by 
his diabetes mellitus, and the credibility of the veteran's 
statement is presumed for the purposes of reopening the his 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This opinion is new evidence in that it had not been 
previously submitted and it is material in that it addresses 
the reason the veteran's claim was previously denied.  It 
also raises a reasonable possibility of substantiating the 
veteran's claim.  Therefore, the veteran's claim is reopened.


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for 
coronary artery disease and hypertension is reopened.


REMAND

The veteran testified that his diabetes has gotten worse 
since his last VA examination in 2005.  Specifically, the 
veteran indicated that he had to change his insulin levels.  
The veteran stated that he was on a restricted diet even 
before entering a diabetic clinic at the Dallas VAMC.  The 
veteran also stated that he had been hospitalized over Easter 
weekend. 

The veteran also indicated that his peripheral neuropathy had 
gotten worse.  The veteran stated that all of his treatment 
was at the Dallas VAMC, with the exception of some testing 
for peripheral neuropathy at a VA facility in Arizona.  The 
veteran also asserts that he has erectile dysfunction that he 
believes is the result of his diabetes mellitus.  As the 
veteran has stated that diabetes mellitus is worse than it 
was at the time of his last VA examination, the Board has no 
discretion and must remand this matter to afford the veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
diabetes mellitus and residual symptomatology.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

The veteran also provided testimony regarding several 
stressful situations he encountered in Vietnam.  He stated 
within his first 24 hours in Vietnam two of his friends from 
the 9th Replacement were killed (he testified that the date 
was March 2, 1971) by incoming mortar fire.  The veteran 
reported that he was stationed at Long Binh, and he indicated 
that he was in a guard house but witnessed them get killed.  
However, the veteran did not remember either of their names, 
only their nicknames "New York" and "Nimbles".  The 
veteran also reported experiencing incoming mortar rounds 
several other times, although he did not specify a date.  

He indicated that served in Vietnam as a Provost Martial 
Investigation (PMI) and his job was to stop the black market 
operations that were occurring.  In this capacity, the 
veteran reported being shot at several times by both American 
soldiers and by Vietnamese civilians.  The veteran indicated 
that he was even wounded when a ricocheting bullet struck him 
in his right leg, and he reported being treated at LBJ 
hospital.  Service medical records show that the veteran was 
shot while in training in Kentucky, but there is no evidence 
of treatment for a bullet wound in Vietnam, and the veteran 
was never awarded a Purple Heart.    

The veteran also indicated that his father passed away in 
August 1971, and while he was back in the states for the 
funeral, his hooch in Vietnam was blown up.  

The veteran has been diagnosed with PTSD and the above 
mentioned stressors were mentioned by the doctor.  However, 
none of the stressors have been corroborated, and it does not 
appear that the veteran was ever provided with a stressor 
questionnaire.  This should be done. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
March 2007 to the present. 

2.  Send the veteran a stressor 
questionnaire and request that he complete 
it, providing three month time periods, 
for any stressful events, including the 
mortar attack that killed his friends and 
any other mortar or rocket attacks, the 
time when he was reportedly shot in 
Vietnam, and the time when his hutch was 
detonated.  Also ask the veteran to submit 
copies of any photos he has of his 
destroyed hooch.

3.  Contact the veteran and ask him to 
complete record releases for Dr. Markstrom 
in Seagoville, Texas, for Dr. Ellis in 
Kaufman, Texas, and for Dr. Reddy.

4.  Obtain the veteran's service personnel 
records; and conduct appropriate 
development to corroborate any of the 
veteran's reported stressors, including 
seeking morning reports from his unit, and 
seeking any treatment records from LBJ 
hospital.

5.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in a 
legible report.  

6.  Schedule the veteran for a VA 
examination to evaluate the current nature 
and severity of his diabetes mellitus.  
The examiner should review the claims 
file, examine the veteran, and fully 
describe all symptoms and manifestations 
exhibited by the veteran.  A complete 
rationale should be provided for any 
opinions.  The examiner should 
specifically determine whether treatment 
of veteran's diabetes mellitus requires 
insulin, a restricted diet, and/or 
regulation of activities; the examiner 
should also determine whether the 
veteran's diabetes mellitus causes 
episodes of either ketoacidosis or 
hypoglycemic reactions that require one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider.  
Additionally, the examiner should address 
whether the veteran has any other 
disabilities that are the result of his 
diabetes mellitus (to include erectile 
dysfunction).  The examiner should also 
evaluate the current nature and severity 
of the veteran's peripheral neuropathy in 
his lower extremities.  The rationale for 
any opinion expressed should be provided 
in a legible report.  

7.  Schedule the veteran for a VA 
examination to evaluate the current nature 
and severity of his coronary artery 
disease and hypertension.  The examiner 
should be provided with the veteran's 
claims file and should review it.  The 
examiner should provide an opinion whether 
it is as likely as not (50 percent or 
greater) that the veteran's hypertension 
and coronary artery disease was either 
caused by or began during his military 
service; or whether it was caused by the 
veteran's service-connected diabetes 
mellitus.

8.  The RO should then re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplement statement of the case and be 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


